DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Amendment

This action is in response to the Amendment filed on 8/2/2022.
Claims 1-21 are pending.
Response to Arguments
Applicant's arguments filed 8/2/2022 have been fully considered but they are not persuasive. 
Rejections under 35 USC §102(a)(1) and 35 U.S.C 103. 

Applicant argues that Muni fails to teach or suggest, inter alia: the degradable structure configured to maintain the delivery interface against the tissue surface for at least a first predefined period of time during which current is being applied by the electrode device to the degradable structure, the degradable structure further configured to degrade over a second period of time after being disposed within the nasal cavity, as claimed. 
Applicant further argues that the examiner’s reasoning that the device is made of biodegradable material and teaches that the balloon 14 is held in the nasal cavity to deliver aa iontophoretic fluid by application of current is incorrect. They argue that the claim specifically recites that the delivery interface is maintained against the tissue surface for at least a first predefined period of time during which current is being applied by the electrode device to the degradable structure, and during a second period of time, the degradable structure degrades after being disposed within the nasal cavity.
The examiner respectfully disagrees with the applicant’s arguments for the following reasons:
Claim 1 is directed to an apparatus and as recited does not recite any specific current parameters that are being applied. The claim also does not recite any specific degradable material nor does it recite any recite any specific time periods other than a time period of application of current and a time period of degradation after being disposed with the nasal cavity. There is no limitation regarding a duration for the time periods or whether the two time periods overlap or whether the second time period includes time after the delivery interface is removed from the nasal cavity.  
Therefore under the broadest reasonable interpretation, since Muni teaches 
1. a degradable structure containing a volume of iontophoretic fluid and including a delivery interface configured to be placed in operative apposition with a tissue surface within a nasal cavity of a subject, the iontophoretic fluid including a therapeutic substance; and 
2. an electrode device including a proximal portion disposed outside of a nasal cavity and a distal portion configured to extend into the nasal cavity into engagement with a portion of the degradable structure, the electrode device configured to apply a current to the degradable structure such that an amount of therapeutic substance is delivered to a target area below the tissue surface. Muni teaches “the degradable structure is configured to maintain the delivery interface against the tissue surface for at least a first predefined period of time during which current is being applied by the electrode device to the degradable structure, the degradable structure further configured to degrade over a second period of time after being disposed within the nasal cavity”, as claimed. 
 Claim 12 does not recite a first and second time period as claimed in claim 1 and claim 19 just recites that the delivery interface is maintained in operative apposition with the tissue interface and the delivery system us configured to change configuration after being disposed in the nasal cavity. The claim does not claim any degradable structure. Therefore the rejection of claim 1 and independent claims 12 and 19 are maintained.
Since no additional arguments have been provide and due to the reasons discussed above, the rejections under 35 U.S.C. 102 of dependent claims 2, 4-6, 11, 13-17 and 20, 21 and rejections under 35 U.S.C. 103 of claims 3, 7-11,18 and 21 are also maintained.
Claim Rejections - 35 USC § 102




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.








Claims 1, 2, 4-6, 12-17 and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muni et al (U.S. Patent Application Publication Number: US 2013/0245608 A1, hereinafter “Muni” – PREVIOUSLY CITED).
 Regarding claim 1, Muni teaches an apparatus (e.g. Figs. 11A-C), comprising: 
a degradable structure (i.e.  reservoir balloon e.g. 14 Figs 11A-C [0167] discusses that the devices may be made of a biodegradable substance) containing a volume of iontophoretic fluid (e.g. [0159]) and including a delivery interface (i.e. the balloon 14 comprises openings in a constraint sheath 30 Fig 11B which allow for the substance to be delivered to the target in the nasal cavity) configured to be placed in operative apposition with a tissue surface within a nasal cavity of a subject (e.g. Fig. 11C), the iontophoretic fluid including a therapeutic substance (e.g. [0159] i.e. anti-inflammatory medications); and 
an electrode device (i.e. power source e.g. 304, 302 wires wire with a shaft comprising  the electrode 300 coupled to the balloon 14 and 306 wire with a patch electrode Fig 11C) including a proximal portion disposed outside of a nasal cavity (i.e. patch electrode  e.g. 308 Fig.11C) and a distal portion configured to extend into the nasal cavity into engagement with a portion of the degradable structure (i.e. proximal radio-opaque electrode e.g. 300 Figs. 11B, C) the electrode device configured to apply a current to the degradable structure such that an amount of therapeutic substance is delivered to a target area below the tissue surface (e.g. [0159]),
the degradable structure configured to maintain the delivery interface against the tissue surface for at least a first predefined period of time during which current is being applied by the electrode device to the degradable structure, the degradable structure further configured to degrade over a second period of time after being disposed within the nasal cavity (Since Muni teaches that the device is made of a biodegradable material and also teaches that the balloon 14 is held in the nasal cavity to deliver an iontophoretic fluid by applying current, Muni teaches that the degradable structure is configured to maintain the delivery interface against the tissue surface for at least a first predefined period of time during which current is being applied by the electrode device to the degradable structure, the degradable structure further configured to degrade over a second period of time after being disposed within the nasal cavity).  
 Regarding claim 2, Muni teaches that the degradable structure is biodegradable (e.g. [0167] discusses that the devices may be made of a biodegradable substance which is naturally bacteriostatic and which through the process of biodegradation undergoes hydrolysis and releases bacteriostatic substances) and therefore they teach that the degradable structure is configured to degrade in response to exposure to an environmental condition associated with the nasal cavity.  
Regarding claim 4, Muni teaches that the delivery interface of the degradable structure is configured to conform to a shape of the tissue surface (e.g. [0092]-[0093 Figs. 11A-c, i.e. the balloon 14 is expandable).  
Regarding claim 5, Muni teaches that the volume of iontophoretic fluid (e.g. [0094], i.e.  the balloon contains and delivers fluid, [0159] the fluid medication is iontophoretic) is a first volume of iontophoretic fluid, and the degradable structure is configured to receive a second volume of iontophoretic fluid (e.g. [0096] the catheter 12 has a lumen that allows for filling of the balloon) while maintaining the delivery interface against the tissue surface (e.g. [0022]). (Note: the language after “configured to” is intended use).
Regarding claim 6, Muni teaches that the electrode device includes an elongate shaft (e.g. Fig.11C shows an elongate shaft with a wire 302 and therefore it is malleable) that is malleable such that a position of the distal portion of the electrode device relative to the proximal portion of the electrode device is adjustable (Note: the language after “such that” is intended use and since Muni teaches the electrode device with a shaft that is malleable, Muni teaches that it is capable to be used such that a position of the distal portion of the electrode device relative to the proximal portion of the electrode device is adjustable as claimed).  
Regarding claim 12, Muni teaches an apparatus (e.g. Figs. 11A-C), comprising: 
a deformable structure (i.e.  reservoir balloon e.g. 14 Figs 11A-C [0092]-[0094], [0159]) containing a volume of iontophoretic fluid (e.g. [0159]) and including a delivery interface (i.e. the balloon 14 comprises openings in a constraint sheath 30 Fig 11B which allow for the substance to be delivered to the target in the nasal cavity) configured to be placed in operative apposition with a tissue surface within a nasal cavity of a subject (e.g. Fig. 11C), the deformable structure configured to deform to increase an area of engagement between the delivery interface and the tissue surface (i.e. the balloon is an inflatable balloon), the iontophoretic fluid including a therapeutic substance (e.g. [0159] i.e. anti-inflammatory medications); 
an electrode device (i.e. power source e.g. 304 Fig 11C) including a portion configured to engage with a portion of the deformable structure (i.e. proximal radio-opaque electrode e.g. 300 Figs. 11B, C), the electrode device configured to apply a current to the deformable structure such that an amount of therapeutic substance is delivered to a target area below the tissue surface (e.g. [0159]); and 
a retrieval element (i.e.  flexible catheter e.g. 12 Figs 11A-C) configured to enable removal of the deformable structure from the nasal cavity, the retrieval element including a distal portion coupled to the deformable structure (e.g. 12 Fig 11B) and a proximal portion extending from within the nasal cavity to a location outside of the nasal cavity (i.e. the catheter 12 extends distally to the inflatable balloon that is placed in the nasal cavity and proximally to an end that is outside the nasal cavity).  
Regarding claim 13, Muni teaches the deformable structure includes at least one of: a sponge, a hydrogel, or a membrane (e.g. [0094] i.e. the deformable structure is a permeable balloon membrane).  
Regarding claim 14, Muni teaches the delivery interface of the deformable structure is configured to conform to a shape of the tissue surface (e.g. [0092]-[0093 Figs. 11A-c, i.e. the balloon 14 is expandable).  
Regarding claim 15, Muni teaches the retrieval element includes an elongate shaft (e.g. 12 Fig.11A i.e. elongate shaft of the catheter) that is malleable such that a position of the distal portion of the retrieval element relative to the proximal portion of the retrieval element is adjustable (e.g. [0091] i.e. catheter is a flexible catheter and therefore Muni teaches that the elongate shaft is malleable such that such that a position of the distal portion of the retrieval element relative to the proximal portion of the retrieval element is adjustable as claimed).  
Regarding claim 16, Muni teaches the electrode device includes an exposed electrode (e.g. 300 Fig. 11B is exposed to the balloon interior) disposed on the distal portion of the retrieval element (e.g. 300 Fig 11A,B is disposed on a distal portion of the catheter shaft 12), the exposed electrode configured to deliver the current to the deformable structure (e.g. [0159], i.e. iontophoresis electrode).
Regarding claim 17, Muni teaches the retrieval element defines a lumen configured to deliver iontophoretic solution to the deformable structure (e.g. 12 Fig 11b,[0096], i.e. the catheter has a lumen  that is used to deliver the iontophoretic solution to the distal deformable structure i.e. balloon).  
Regarding claim 19, Muni teaches a method, comprising: 
disposing a delivery system (e.g. Fig. 11C) including a delivery interface (i.e.  reservoir balloon e.g. 14 Figs 11A-C [0092]-[0094], [0159]) in a nasal cavity of a subject such that the delivery interface is in operative apposition with a tissue surface (i.e. the balloon is an inflatable balloon), the delivery system containing an iontophoretic solution including a therapeutic substance (e.g. [0159] i.e. anti-inflammatory medications), the delivery system configured to change configuration after being disposed in the nasal cavity (i.e. the balloon is an inflatable balloon); 
maintaining the delivery interface in operative apposition with the tissue surface for a predefined period of time (i.e. the balloon is an inflatable balloon that is inflated in the nasal cavity to release the iontophoretic fluid medications); and  
38WO 2019/089537PCT/US2018/058138 applying, during the predefined period of time and using an electrode device, a current to the delivery system such that a therapeutically effective dose of the therapeutic substance is delivered via the delivery interface to a target area below the tissue surface (e.g. [0159], current is applied using the electrodes 300 and 308).  
Regarding claim 20, Muni teaches that the degradable structure is biodegradable (e.g. [0167] discusses that the devices may be made of a biodegradable substance which is naturally bacteriostatic and which through the process of biodegradation undergoes hydrolysis and releases bacteriostatic substances) and therefore they teach a degradable structure that configured to degrade after the predefined period of time in response to exposure to an environmental condition associated with the nasal cavity.  
Regarding claim 21, Muni teaches retrieving, after the applying the current to the delivery system (e.g. [0159]), the delivery system from the nasal cavity using a retrieval element (e.g. 12 Figs 11A-C), the retrieval element including a distal portion coupled to the delivery interface (e.g. Fig.11B ,C shows the catheter shaft 12  is coupled to the balloon reservoir 14 and Muni teaches that the balloon is easily removable [0094]) and a proximal portion extending from within the nasal cavity to a location outside of the nasal cavity (e.g. Fig 11C).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Muni et al (U.S. Patent Application Publication Number: US 2013/0245608 A1, hereinafter “Muni” – PREVIOUSLY CITED) in view of Taylor et al (U.S. Patent Application Publication Number: US 2013/0217789 A1, hereinafter “Taylor” – PREVIOUSLY CITED).
Regarding claim 3, Muni teaches the invention as claimed except for the environmental condition including at least one of: a temperature, a change in temperature, a pressure level, a change in pressure, or a moisture level.  Taylor teaches a drug delivery system (e.g. Abstract) for delivering a therapeutic substance and comprising a biodegradable structure that degrades in response to body temperature (e.g. imbedded gel in Fig.1, [0048]). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the degradable structure of Muni degradable in response to body temperature as taught by Taylor in order to provide a more targeted approach for local delivery and to avoid systemic effects so that the structure degrades only when inserted into the body. 
Claim 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Muni et al (U.S. Patent Application Publication Number: US 2013/0245608 A1, hereinafter “Muni” – PREVIOUSLY CITED) in view of Levin et al (U.S. Patent Application Publication Number: US 2003/0133877 A1, hereinafter “Levin” – PREVIOUSLY CITED).
Regarding claims 7 and 10, Muni teaches the invention as claimed and further teaches a deployment device comprising an elongate shaft (i.e. flexible catheter shaft e.g. 12 Fig 11A-C) including a distal portion configured for insertion into the nasal cavity; and a dispensing tip disposed on the distal portion and configured to dispense a volume of a medication  into the degradable structure (e.g. Fig. 11B, [0092]-[0095], [0159],[0167] shows that the shaft 12 has an opening that dispenses medication into the reservoir balloon which is degradable as discussed above).  Muni does not specifically teach that the deployment device includes: a reservoir containing a composition for forming the degradable structure the composition is a mixture of a foam forming agent, the therapeutic substance, and a buffer solution, and the degradable structure is a degradable foam. Levin teaches administration of substances into the nasal cavity (e.g. Abstract) by a drug delivery device comprising an elongate body (e.g. 100 Fig. 4L) from a reservoir (e.g. 114 Fig 4L) containing an eutectic mixture of substances which include degradable polymer, foam, therapeutic substance and a buffer solution (e.g. [0227]). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the deployment device of Muni to have a reservoir containing an eutectic mixture of substances which include degradable polymer, foam, therapeutic substance and a buffer solution as taught by Muni in order to provide the predictable results of providing a more controlled delivery and degradation of the biodegradable structure in the nasal cavity. 
Regarding claim 8, Muni in view of Levin teaches the invention as claimed and Muni teaches  the elongate shaft (e.g. 12 Fig.11A i.e. elongate shaft of the catheter) is malleable such that a position of the distal portion of the elongate shaft relative to the proximal portion of the elongate shaft is adjustable (e.g. [0091] i.e. catheter is a flexible catheter and therefore Muni teaches that the elongate shaft is malleable such that such that a position of the distal portion of the shaft relative to the proximal portion of the shaft is adjustable as claimed).  
Regarding claim 9, Muni teaches the electrode device includes an exposed electrode (e.g. 300 Fig. 11B is exposed to the balloon interior) disposed on the distal portion of the elongate shaft (e.g. 300 Fig 11A,B is disposed on a distal portion of the catheter shaft 12), the exposed electrode configured to deliver the current to the degradable structure (e.g. [0159], i.e. iontophoresis electrode).
Claims 11 and 18 is rejected under 35 U.S.C. 103 as being obvious over Muni et al (U.S. Patent Application Publication Number: US 2013/0245608 A1, hereinafter “Muni” – PREVIOUSLY CITED) in view of Fassih et al (U.S. Patent Application Publication Number: US 2010/0082088 A1, hereinafter “Fassih” – PREVIOUSLY CITED).
Regarding claims 11 and 18, Muni teaches the invention as claimed and Muni further teaches that the current profile may be varied depending on the delivery profile desired (e.g. [0159]) but does not specifically teach that the electrode device is configured to apply the current according to a ramped current profile.  Fassih teaches an electrical stimulation device (e.g. Figs. 5,6) that delivers current to a patient according to a ramped or increasing current profile (e.g. [0072]). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the electrode device of Muni to provide a ramped current profile as taught by Fassih in order to provide the predictable results of maximizing patient comfort during stimulation. 
Claim 21 is rejected under 35 U.S.C. 103 as being obvious over Muni et al (U.S. Patent Application Publication Number: US 2013/0245608 A1, hereinafter “Muni” – PREVIOUSLY CITED).
Regarding claim 21, Muni teaches applying the current to the delivery system (e.g. [0159]) and while they teach a catheter (e.g. 12 Figs 11A-C) including a distal portion coupled to the delivery interface (e.g. Fig.11B ,C shows the catheter shaft 12  is coupled to the balloon reservoir 14 and Muni teaches that the balloon is easily removable [0094]) and a proximal portion extending from within the nasal cavity to a location outside of the nasal cavity (e.g. Fig 11C), Muni in this embodiment does not specifically teach the step of retrieving the delivery system from the nasal cavity. In a different embodiment Muni teaches retrieving a delivery system from the nasal cavity (e.g. Fig 4F, [0043],[0127]). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the method of Muni to use the catheter and remove the device after delivery of the substance in order to provide the predictable results of preventing infection by the implanted delivery interface. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALLIKA DIPAYAN FAIRCHILD whose telephone number is (571)270-7043. The examiner can normally be reached Monday- Friday 8 am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792